Citation Nr: 0819436	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  05-34 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for residuals of a left leg 
injury.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico that denied the benefit sought on 
appeal.  The veteran, who had active service from July 1968 
to July 1970, appealed the decision to the BVA and the case 
was forwarded to the Board for appellate review.  

FINDING OF FACT

Any current disorder of the left leg is not shown to be 
causally or etiologically related to service. 


CONCLUSION OF LAW

Residuals of a left leg injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in January 2004, April 2004, May 2004 and 
March 2006.  The RO also provided assistance to the veteran 
as required under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c), as indicated under the facts and circumstances in 
this case.  

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 2006).  
Therefore, the Board finds that the duty to notify and the 
duty to assist have been satisfied and will proceed to the 
merits of the veteran's appeal.  

The veteran essentially contends that he incurred a left leg 
injury in service.  More specifically, he states that in June 
1969, while he was serving in Vietnam, a piece of shrapnel 
became lodged in his leg after a hidden explosive detonated 
in his vicinity.  Therefore, the veteran believes he is 
entitled to service connection for the above-referenced leg 
injury.

Applicable law provides that a service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough.  There must 
be a chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Generally, to prove 
service connection, the record must contain:  (1) Medical 
evidence of a current disability, (2) medical evidence or in 
certain circumstances, lay testimony, of an in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus or a relationship between a 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).

In his initial claim for benefits, filed in December 2003, 
the veteran stated that during a search and destroy mission, 
a member of his team tripped a booby trap that subsequently 
detonated, resulting in a piece of shrapnel embedding itself 
in the veteran's leg.  The veteran contends that due to the 
shock of moment, the need to care for his injured colleague 
and the wet conditions in which he was patrolling, he did not 
notice that he was wounded at the time of the incident nor 
anytime immediately following.  As such, he did not report 
the wound.  According to the veteran, these events occurred 
in either March 1969, as stated in his December 2003 initial 
claim, or June 1969, as recalled in a statement of November 
2005.

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis pertaining to the left 
leg.  The veteran's discharge medical examination, performed 
in May 1970, noted that the veteran's lower extremities were 
normal on clinical evaluation.  The Report of Medical History 
portion of that examination did not note any injury to the 
veteran's left leg.  

The December 1989 records of James E. Saltz, Jr., M.D. state 
that the veteran came to his office after falling off his 
roof injuring his left leg at the hip joint.  X-rays of the 
left lower extremity found no radiographic evidence of acute 
trauma, but did identify a small metallic density appearing 
to be located in or in close proximity to the medial tibial 
plateau.  

A July 2001 VA medical record indicated that the veteran had 
complaints of pain and cramping of his legs, especially the 
left one, and that the cramping was so bad that he started 
beating them with a hammer in an attempt to relieve the pain.  
At that time the veteran reported that the pain had begun six 
months ago, and that he had a history of shrapnel in the left 
knee.  Radiological examination of the left hip and femur 
were reported to be negative.  Incidentally noted was a 
small, 2 millimeter, foreign body located in his medial left 
knee.  A report of an x-ray of the veteran's left knee 
revealed leg a large spur on the lateral cortex of the distal 
femoral shaft.  A May 2005 radiographic report of the left 
tibia and fibula concluded with an impression of a small spur 
projecting from the medial cortex of the distal femoral 
metaphysis, minimal osteoarthritis of the joints and a small 
metallic foreign body in the subcortical area of the medial 
cortex of the medial tibial condyle.  

Based on this record the Board finds that service connection 
for residuals of a left leg injury is not warranted.  The 
veteran's service records show no awards indicating that he 
was wounded in combat, such as a Purple Heart.  Moreover, the 
veteran's service medical records contain no reference to a 
left leg injury.  The Board notes that the veteran's 1970 
discharge clinical examination reported that the veteran's 
lower extremities were normal and that the veteran did not 
note an injury in his medical history.  

While the veteran asserts that he was wounded by shrapnel 
from a detonated explosive device in 1969, he has 
acknowledged that at the time of the aforementioned 
explosion, he did not feel any injury or see or feel any 
blood.  Also, the veteran does not mention noticing any 
details one would expect to find after the incurrence of such 
an injury, such as a tear in his clothing or a scar on his 
leg.  While the veteran believes that the metallic object 
first identified decades following service must be shrapnel 
from this incident, nothing in his description of these 
events indicates that he actually was wounded at that time.

In addition and significantly, while the veteran does have a 
left knee disorder, specifically osteoarthritis of the left 
knee, and a small metallic foreign body has been identified, 
there is no medical evidence that relates any disorder of the 
left knee or leg to the injury the veteran reports he 
sustained during service.  In this regard, osteoarthritis is 
defined as "arthritis of middle age characterized by 
degenerative and sometimes hypertrophic changes in the bone 
and cartilage of one or more joints and a progressive wearing 
down of apposing joint surfaces with consequent distortion of 
joint position usually without bony stiffening."  Giglio v. 
Derwinski , 2 Vet. App. 560, 561 (1992).  "Osteoarthritis is 
noninflammatory degenerative joint disease occurring chiefly 
in older persons, characterized by degeneration of the 
articular cartilage, hypertrophy of bone at the margins, and 
changes in the synovial membrane."  Bierman v. Brown, 6 Vet. 
App. 125, 126 (1994).  

Furthermore, while there is a small metallic foreign body in 
the area of the left knee, the record does not reflect that 
it has been characterized as shrapnel or otherwise been 
related to service by anyone other than the veteran.  While 
the veteran is competent to provide probative evidence within 
his personal lay knowledge, such as eyewitness accounts 
concerning events that occurred during service, he is not 
competent to offer an opinion that requires specialized 
training, such as the diagnosis or etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In the absence of medical evidence that relates a 
current left leg disorder to service, the Board finds that 
the medical evidence is against the veteran's claim.

Given the medical evidence against the claim, for the Board 
to conclude that any current left leg disorder had its origin 
during service in these circumstances would be speculation, 
and the law provides that service connection may not be based 
on resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a current left leg 
disorder and service by way of letters from the RO to him, 
but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised of the need to submit medical 
evidence of a relationship between a current disorder and an 
injury, disease or event in service.  Accordingly, the Board 
concludes that service connection for residuals of a left leg 
injury is not established in the absence of competent medical 
evidence demonstrating a relationship between a current 
disorder and service.


ORDER

Service connection for a left leg injury is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


